IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA14-1133

                               Filed: 2 February 2016

Mecklenburg County, No. 08-CVD-16936 (RLC)

JULIE SPEARS, Plaintiff,

             v.

JAMES GREGORY SPEARS, Defendant.


      Appeal by defendant from orders entered on 27 May 2014 by Judge Ronald L.

Chapman in District Court, Mecklenburg County. Heard in the Court of Appeals on

21 May 2015.


      James, McElroy & Diehl, P.A., by Preston O. Odom, III and Jonathan D. Feit,
      for plaintiff-appellee.

      Collins Family Law Group, by Rebecca K. Watts, for defendant-appellant.


      STROUD, Judge.


      Although this case began on or about 31 July 2008 and several interlocutory

orders have been entered since its inception, the first orders for which James Gregory

Spears (“defendant”) had a right of immediate appeal were entered on 27 May 2014.

These orders held defendant in civil contempt for his continuing failure to pay more

than his entire disposable income each month towards his obligations of payment of

credit card debt, child support, alimony, and attorneys’ fees, ordered his

imprisonment, and required him to pay an additional $900.00 per month over and
                                        SPEARS V. SPEARS

                                        Opinion of the Court



above the established obligations for an indefinite time in order to purge himself of

contempt. Defendant appeals from these orders, and we vacate.

                                       I.      Background

       Julie Spears (“plaintiff’) and defendant married in 1991 and three children

were born to the marriage. They separated on or about 1 January 2008, and plaintiff

filed a complaint seeking child custody, child support, post-separation support,

alimony, attorneys’ fees, and equitable distribution on or about 31 July 2008. The

parties were divorced on 15 October 2008.1 On or about 12 December 2008, defendant

filed his answer and counterclaims for child custody and equitable distribution. On

19 December 2008, defendant remarried to his second wife.

       The procedural history of this case is extremely complex due to the repeated

pattern of entry of orders many months after the hearings upon which they were

based and changes in circumstances during the long lapses in time between hearings

and entry of orders, which has resulted in the situation presented, in which there still

is not a final order addressing all of the parties’ obligations as to equitable

distribution, alimony, and child support. Nor has defendant ever been able to have a

court hear his claims for modification of his support obligations based upon his

allegations of substantial changes of circumstances, since no final order has been




       1  The absolute divorce was entered in Indiana, where a full year of separation prior to filing
for the divorce is not required. See Ind. Code Ann. § 31-15-2-5 (LexisNexis 2007).

                                                -2-
                                  SPEARS V. SPEARS

                                  Opinion of the Court



entered which he could move to modify or which the court could modify. In this

appeal, we are trying to hit a moving target.

      On 16 December 2008, the trial court held a hearing upon plaintiff’s claims for

post-separation support, temporary child support, and attorneys’ fees. On or about

10 February 2009, the trial court entered a temporary support order based upon the

December 2008 hearing. The trial court found that defendant was employed by the

United States Army and had an average gross monthly income of $7,339.00. Plaintiff

was not employed outside of the home although she was seeking employment. The

trial court found that defendant’s reasonable needs and expenses were $2,500.00 per

month.   Based on the North Carolina Child Support Guidelines, the trial court

ordered defendant to pay child support of $1,561.00 per month beginning 15

December 2008 and to continue to provide medical insurance for the children. The

trial court also ordered defendant to pay post-separation support of $1,800.00 per

month beginning 1 December 2008 as well as $2,500.00 in attorneys’ fees to plaintiff’s

counsel. In addition, defendant was ordered to make timely payments on several

credit cards, for which he would be given “appropriate credit” upon resolution of the

equitable distribution claims.

      On or about 22 May 2009, plaintiff filed a motion to hold defendant in contempt

for failure to pay the full amounts of child support and post-separation support

required under the temporary support order. The trial court entered an order on 16



                                         -3-
                                          SPEARS V. SPEARS

                                          Opinion of the Court



September 2009 holding defendant in civil contempt for his failure to comply with the

temporary support order. In addition to the ongoing temporary child support and

post-separation support, the trial court ordered defendant to pay $9,000.00 for post-

separation support arrears, at the rate of $500.00 per month starting 15 September

2009 and continuing until paid in full.                He was also ordered to pay plaintiff’s

attorneys’ fees in the amount of $6,650.00 with the terms of payment to be “deferred

until equitable distribution.”

        On or about 20 December 2009, defendant filed a motion to stay proceedings

because he had been stationed in Afghanistan on or about 11 August 2009 for a period

of one year. Although our record does not reveal the trial court’s ruling, if any, upon

the motion to stay, no additional court proceedings occurred until December 2011.

A.      Defendant’s Obligations under the February 2013 Order

        On 12 and 13 December 2011, the trial court heard the matters of equitable

distribution, alimony, child custody, child support, and attorneys’ fees. Ultimately,

the trial court signed an order as a result of this hearing on or about 31 January 2013,

nunc pro tunc to 18 May 2012,2 which was filed and entered on 4 February 2013 (“the

February 2013 Order”).



        2 18 May 2012 is the date of a letter from the trial court to counsel for the parties setting forth
the trial court’s rulings and directing plaintiff’s counsel to prepare the order. Although we cannot
address the propriety of the “nunc pro tunc” signing of the February 2013 Order because it is not a
subject of this appeal, we note that “[n]unc pro tunc orders are allowed only when a judgment has been
actually rendered . . . provided that the fact of its rendition is satisfactorily established and no



                                                   -4-
                                         SPEARS V. SPEARS

                                         Opinion of the Court



       In the February 2013 Order, the trial court found that defendant’s gross

monthly income from the United States Army was $10,561.02. He had financial

responsibility for three other children born to his second wife of $1,046.88 per month.

Based on the North Carolina Child Support Guidelines, the trial court ordered

defendant to pay $1,880.48 per month in child support, effective as of 1 March 2009,

the first day of the first month after entry of the temporary support order. Because

the prior temporary support order established a monthly child support obligation of

$1,561.00 and the February 2013 Order made the increase in defendant’s monthly

child support obligation retroactive, the February 2013 Order also established

defendant’s arrears of child support from 1 March 2009 through January 2013 as

$15,015.56, or ($1,880.48 - $1,561.00) x 47 months, and the trial court ordered

defendant to pay this in full on or before 15 April 2014. The trial court also ordered

defendant to continue to provide medical and dental insurance for the children.

       As to the alimony obligation, the trial court found that defendant had shared

expenses of $900.00 per month and individual expenses of $1,149.47 per month.

After payment of all of his expenses, child support obligation, and debt assigned to

him in equitable distribution, the trial court found that defendant had “in excess of




intervening rights are prejudiced.” Whitworth v. Whitworth, 222 N.C. App. 771, 777-78, 731 S.E.2d
707, 712 (2012) (emphasis added and quotation marks and brackets omitted). “[E]ntry of the order
nunc pro tunc does not correct the defect because what the court did not do then cannot be done now
simply by use of these words[.]” Id. at 778, 731 S.E.2d at 712 (quotation marks, brackets, and ellipses
omitted).

                                                 -5-
                                       SPEARS V. SPEARS

                                       Opinion of the Court



$2,500 net per month in surplus income.” The trial court also found that plaintiff had

a monthly deficit of over $4,000.00, based upon her expenses, income, and payment

of debt assigned to her in equitable distribution. The trial court ordered defendant

to pay alimony in the amount of $2,500.00 per month from 1 January 2012 through

December 2013, $1,750 per month from January 2014 through December 2015, and

$1,250.00 per month from January 2016 until terminated by a “statutorily-

terminating event.”       The order established defendant’s alimony arrears from 1

January 2012 through January 2013 as $9,100.00 and ordered that defendant pay

this sum within sixty days of entry of the order.3

       The February 2013 Order also included equitable distribution and allocated

certain marital credit card debts to defendant to be paid in the amount of $1,250.00

per month. The parties did not have any significant liquid marital assets, so the trial

court did not distribute any accounts or other sources of cash that were large enough

to serve as a source of payment for the various obligations owed by defendant. The

trial court also ordered that defendant pay a distributive award of $21,000.00 to

plaintiff at the rate of $875.00 per month beginning 1 January 2014. In addition, the

trial court ordered that defendant pay $23,150.00 in attorneys’ fees at the rate of




       3 Based upon a date of entry of 4 February 2013, the alimony arrears would have been due by
5 April 2013.



                                              -6-
                                      SPEARS V. SPEARS

                                      Opinion of the Court



$250.00 per month beginning 15 February 2013 and an additional $1,000.00 in

attorneys’ fees to be paid within sixty days of entry of the order.4

       Both parties filed post-trial motions after entry of the February 2013 Order.

On or about 22 February 2013, plaintiff filed a motion requesting a new trial “solely

to address the military Reserve Component Survivor Benefit Plan[.]” On or about 22

February 2013, defendant filed motions under North Carolina Rules of Civil

Procedure 52 and 59 to amend the findings of fact and for a new trial. See N.C. Gen.

Stat. § 1A-1, Rules 52, 59 (2013). Defendant’s motion included allegations that during

the fourteen-month delay between the trial and entry of the order, his income and

financial situation had changed significantly, but that he was unable to file a motion

to modify because the change in his financial circumstances occurred before entry of

the February 2013 Order.

       On 18 April 2013, plaintiff filed a motion for contempt alleging that defendant

had failed to pay various sums he was ordered to pay, including the $9,100.00 alimony

arrears due by 5 April 2013 and $5,831.15 in additional arrears based upon his partial

payments of the obligations for child support, credit card debt, alimony, and

attorneys’ fees, with total arrears of $14,931.15 alleged.             Plaintiff also sought

attorneys’ fees arising from her motion for contempt.




       4 Based upon a date of entry of 4 February 2013, the $1,000.00 amount would have been due
by 5 April 2013.

                                             -7-
                                        SPEARS V. SPEARS

                                       Opinion of the Court



       Although the court did not enter orders addressing plaintiff’s and defendant’s

post-trial motions until about 7 August 2013, according to those orders, the trial court

apparently announced its decision to deny defendant’s post-trial motions and to grant

plaintiff’s post-trial motion at a hearing on 26 April 2013. On or about 26 July 2013,

based upon this announcement, defendant filed a motion to modify alimony and child

support alleging a reduction in his income due to a change in his military

assignment.5 Specifically, at the time of the trial in December 2011, defendant was

stationed in South Korea and received various allowances based on that assignment

so that his gross income was about $10,700.00 per month. In August 2012, defendant

was reassigned to South Carolina and his income was reduced to about $9,200.00 per

month, which increased to about $9,490.00 per month as of January 2013. He also

alleged that from this amount, he had mandatory deductions for housing and taxes,

leaving him with a net monthly income of $5,420.00, although the order required him

to pay a total of $6,755.00 per month, or $1,335.00 more than his monthly net income.

       On or about 26 July 2013 and 27 November 2013, plaintiff filed “supplemental”

motions for contempt updating the amounts of arrears which she claimed defendant

had failed to pay. On or about 7 August 2013, the trial court entered an order

granting plaintiff’s post-trial motion.6 The trial court ordered a new trial to address


       5  In his motion to modify, defendant alleged: “Since Defendant’s Rule 52 and 59 motions were
denied, and since the presiding Judge indicated he believed Defendant could file a motion to modify,
Defendant is now filing this motion to modify.”
        6 As noted above, the trial court had announced this ruling on 26 April 2013.



                                               -8-
                                   SPEARS V. SPEARS

                                   Opinion of the Court



issues concerning “any survivor benefit plan(s) relating to [defendant’s] military

retirement benefits” and ordered that the February 2013 Order “should be amended

after such new trial” to address these issues. According to our record, a final amended

order has not yet been entered.

      Also on or about 7 August 2013, the trial court entered its order denying

defendant’s post-trial motions finding that he was not “without a remedy” because

             this Court believes that North Carolina law would permit
             him to move to modify his alimony and child support
             obligations based on alleged changes in circumstances that
             occurred between the time this Court issued its letter
             ruling on May 18, 2012, and the time this Court entered
             the Judgment on February 4, 2013. This Court does not
             now address whether such alleged changes in
             circumstances would warrant modifying any of
             Defendant/Husband’s obligations, however, as such issue
             would have to be resolved in connection with a motion to
             modify.

But defendant alleged that the reduction in his income occurred after the December

2011 trial and before the entry of the February 2013 Order; thus, a motion to modify

is not a proper “remedy[.]” See Head v. Mosier, 197 N.C. App. 328, 333, 677 S.E.2d
191, 195 (2009) (holding that for a court to modify a child support order, it must first

“determine whether there has been a substantial change in circumstances since the

date the existing child support order was entered”) (emphasis added). As noted above,

defendant filed such a motion to modify on or about 26 July 2013, based upon the

trial court’s belief that this would be a proper remedy. According to our record, the



                                          -9-
                                         SPEARS V. SPEARS

                                         Opinion of the Court



trial court has not yet heard the motion.7

B.     Contempt Order and Order on Purge Condition Noncompliance

       On 2 December 2013, the trial court held a hearing on plaintiff’s contempt

motions and a show cause order issued as a result of those motions.8 The order from

this hearing (“the Contempt Order”) was not entered until nearly six months later,

on 27 May 2014, and since there were additional proceedings between 2 December

2013 and 27 May 2014 which influenced that order, we will address those proceedings

before noting the provisions of the ultimate 27 May 2014 Contempt Order.

       The trial court held another hearing on 22 January 2014, which was referred

to as a “review hearing” to assess defendant’s compliance with certain “purge

conditions, including any and all efforts he has made to free-up the $900.00 [per

month] in additional funds.” On 22 January 2014, the trial court ordered defendant

to be incarcerated for civil contempt until such time as he paid $5,369.70.

Defendant’s parents paid this sum, defendant was released from the custody of the



       7   We further note that the fourteen-month delay between the December 2011 trial and the
entry of the February 2013 Order, which is still not final, will be compounded by the additional delay
until a final order is entered after a hearing of plaintiff’s post-trial motion. See Plomaritis v.
Plomaritis, 222 N.C. App. 94, 110-11, 730 S.E.2d 784, 795 (2012) (“As the 18 month delay was more
than a de minimis delay and was prejudicial under the facts of this case, it would require a new hearing
for the parties to provide additional evidence[.]”) (quotation marks omitted).
         8 The Contempt Order states that all three contempt motions were heard, but the transcript

indicates that only the first two were considered, since the “Second Supplemental Motion for
Contempt” (which is the motion filed 27 November 2013) had been served upon defendant less than
five business days before the hearing. See N.C. Gen. Stat. § 5A-23(a1) (2013). The trial court stated
that it would consider contempt as of 26 July 2013, which would cover the time periods of the first two
contempt motions filed, and based upon the transcript and the dates found in the order, this is what
happened, despite the order’s recitation that the trial court heard the motion filed 27 November 2013.

                                                - 10 -
                                  SPEARS V. SPEARS

                                  Opinion of the Court



Mecklenburg County Sheriff’s Office, and this amount was remitted to plaintiff. In

addition to the incarceration and payment of $5,369.70, the trial court entered

another order (“the Order on Purge Condition Noncompliance”) based upon the 22

January 2014 hearing, filed on 27 May 2014, which states that on 2 December 2013,

the trial court had rendered its decision

             holding Defendant/Husband in civil contempt of the
             February 2013 Order, sentencing him to imprisonment for
             so long as such contempt continued, and suspending the
             sentence of imprisonment conditioned upon his compliance
             with the following purge conditions:

                    a.     Defendant/Husband shall immediately begin
                    paying at least $900.00 more per month to
                    Plaintiff/Wife over and above his total monthly
                    obligations due under the February 2013 Order, and

                    b.    Defendant/Husband’s efforts in this regard
                    must include, at the very least, downwardly
                    adjusting the federal income taxes being withheld
                    from his gross monthly income.

      In the Order on Purge Condition Noncompliance, the trial court further found:

             4.     Defendant/Husband’s counsel objected to this Court
             conducting the compliance hearing on January 22, 2014,
             given that an Order had not yet been entered as a result of
             the December 2, 2013 contempt hearing. The Court
             overruled such objection.

             ....

             9.   With respect to the second purge condition,
             Defendant/Husband downwardly adjusted the federal
             income taxes being withheld from his gross monthly
             income.


                                         - 11 -
                                   SPEARS V. SPEARS

                                   Opinion of the Court




              10.   However, Defendant/Husband did not consult any
              tax professional to ascertain whether he downwardly
              adjusted such income tax withholdings to the greatest
              extent possible.

              11.   Nor does Defendant/Husband know whether he can
              further reduce such withholdings.

              12.   By not bringing to the hearing documentation
              regarding his research and attempts to reduce his income
              tax withholdings, Defendant/Husband has left this Court
              without the ability to make a satisfactory determination as
              to what additional amount he could receive in net monthly
              income.

              13.   Defendant/Husband’s attempts to reduce expenses
              regarding the beach house he co-owns with his current wife
              likewise are unsatisfactory, and they display an
              unacceptable     disrespect     for   his    children    with
              Plaintiff/Wife, Plaintiff/Wife, the law, and this Court.

              14.   In sum, Defendant/Husband has failed to comply
              with the purge conditions set by this Court.


       On 27 May 2014, the trial court entered the Contempt Order as a result of the

2 December 2013 hearing. In this order, the trial court made the following pertinent

findings of fact:

              16.    The total amount Defendant/Husband paid to
              Plaintiff/Wife from February 2013 through July 2013 was
              (a) $3,670.80 less than his total monthly court-ordered
              obligations for during such time period; and (b) $12,770.80
              less than all of his court-ordered obligations during such
              time period given the $9,100.00 alimony arrearage
              payment due and owing on or before April 5, 2013.



                                          - 12 -
                     SPEARS V. SPEARS

                    Opinion of the Court



17.   Defendant/Husband knew at all material times
about his payment obligations set forth in the February
2013 Order.

18.    Defendant/Husband willfully failed to comply with
the February 2013 Order from February 2013 through July
2013, in that he had the ability to either (a) pay more
towards his court-ordered obligations during such time
period; or (b) take reasonable measures to enable him to
pay more towards his court-ordered obligations during
such time period, yet deliberately did not do so.

19.    This is so based on the following circumstances that
existed or occurred during such time period;

      a.    Defendant/Husband received $9,491.30 in
      gross monthly income from the U.S. Army, $1,965.00
      of which comprised a housing allotment.

      b.    The U.S. Army automatically withheld such
      allotment from Defendant/Husband’s gross monthly
      income to cover housing for himself, his current wife,
      and their four (4) minor children.

      c.     Defendant/Husband’s net monthly income
      totaled $5,352.76 after deducting the following from
      his gross monthly income: (i) non-discretionary
      withholdings for federal income taxes ($1,110.88),
      social security taxes ($451.59), Medicare taxes
      ($105.61), state taxes ($440.00), and the
      aforementioned housing allotment ($1,965.00); and
      (ii) discretionary withholdings for life insurance
      ($27.00) and dental insurance ($6.50).

      d.     Defendant/Husband paid less than $5,352.76
      per month to Plaintiff/Wife in February ($1,748.20
      less), March ($853.12 less), April ($267.00 less),
      June ($793.34 less), and July ($793.32 less).

      e.     Defendant/Husband and his current wife paid


                           - 13 -
                    SPEARS V. SPEARS

                    Opinion of the Court



      roughly $600.00 per month to service debt owed to
      his parents for a beach house in North Carolina,
      which his current wife and their children visit no
      more than three times per year.

      f.     Defendant/Husband and his current wife did
      not discuss the possibility of selling the beach house
      to generate income and reduce expenses in an effort
      to meet his court-ordered obligations.

      g.    Defendant/Husband received a federal
      income tax refund of $8,903.00 for tax year 2012, all
      of which was attributable to his income.

      h.     Defendant/Husband remitted less than one-
      half of such refund to Plaintiff/Wife because,
      according to him, his current wife was entitled to
      one-half of such refund notwithstanding that the
      entire refund was attributable to his income.

      i.     Defendant/Husband could have reduced his
      federal income tax withholdings by approximately
      $740.00 per month given the size of the refund for
      tax year 2012 ($8,903.00 ÷ 12 months = $741.91), but
      he did not do so.

20.    As of December 2, 2013, Defendant/Husband’s gross
monthly income from the U.S. Army was the same as that
recited above.

21.   As of December 2, 2013, Defendant/Husband and his
current wife were still paying approximately $600.00 per
month to service debt owed to his parents for the North
Carolina beach house.

22.    Defendant/Husband reduced his current family’s net
monthly income by approximately $600.00 per month by
participating in the decision to purchase the beach house
and service the debt related thereto.



                           - 14 -
                            SPEARS V. SPEARS

                           Opinion of the Court



      23.   Paying $600.00 per month to service the debt on the
      beach house from February 2013 through July 2013
      amounts to $3,600.00 ($600.00 x 6 months = $3,600.00). If
      such payments had instead been applied to
      Defendant/Husband’s total monthly obligations under the
      February 2013 Order for such time period, his arrearage
      concerning such obligations would be $70.80, rather than
      $3,670.80.

      24.    Defendant/Husband’s failure to (a) consider the
      possibility of having a discussion with his current wife
      regarding selling the beach house; (b) engage in such a
      discussion; and (c) state anything other than he could not
      get his current wife to agree to sell the beach house, evinces
      his stubborn resistance towards his court-ordered payment
      obligations.

      25.    For present purposes only, Defendant/Husband has
      the ability to free-up at least $300.00 more per month by
      selling the beach house.

      26.   Defendant/Husband can free-up as much as $740.00
      more per month by downwardly adjusting the amount of
      federal income taxes being withheld from his gross
      monthly income.

      27.   For present purposes only, Defendant/Husband has
      the ability to free-up at least $600.00 more per month by
      downwardly adjusting the amount of federal income taxes
      being withheld from his gross monthly income.

      28.    In addition to the above, Defendant/Husband has
      demonstrated his disregard for his familial and legal
      obligations relating to his prior marriage to Plaintiff/Wife
      by (a) remarrying as quickly as he did; and (b) growing his
      family with his current wife.

The Contempt Order decrees in pertinent part:

      4.    Defendant/Husband is sentenced to imprisonment


                                  - 15 -
                                  SPEARS V. SPEARS

                                 Opinion of the Court



             for as long as the civil contempt continues, with such
             sentence being suspended upon his compliance with the
             following purge conditions:

                   a.     Defendant/Husband shall immediately begin
                   paying at least $900.00 more per month to
                   Plaintiff/Wife over and above his total monthly
                   obligations due under the February 2013 Order, and

                   b.    Defendant/Husband’s efforts in this regard
                   must include, at the very least, downwardly
                   adjusting the federal income taxes being withheld
                   from his gross monthly income.

             5.     This Court shall conduct a review hearing at 8:30
             a.m. on Wednesday, January 22, 2014, to assess
             Defendant/Husband’s compliance with these purge
             conditions, including any and all efforts he has made to
             free-up the $900.00 in additional funds.

The trial court also awarded plaintiff attorneys’ fees arising from her contempt

motions but did not determine the amount.

      In the Order on Purge Condition Noncompliance, which was also entered on 27

May 2014, the trial court further decreed:

             1.    This Court hereby activates the sentence of
             imprisonment for Defendant/Husband’s continuing civil
             contempt of the February 2013 Order for the time period
             February 2013 through July 2013.

             2.    Defendant/Husband shall be released from such
             imprisonment when he remits $5,639.70 for the benefit of
             Plaintiff/Wife, and such remittance shall include the
             $1,405.90 check if Plaintiff/Wife receives it.

             3.   From    the   point     of  remittance     forward,
             Defendant/Husband’s civil contempt shall continue unless


                                        - 16 -
                                       SPEARS V. SPEARS

                                       Opinion of the Court



               he makes payments consistent with the February 2013
               Order and the purge conditions set by this Court.

               4.    The amount of attorneys’ fees to be awarded
               Plaintiff/Wife is deferred for future determination.

               5.    This Court retains jurisdiction over this cause for
               such other orders as may become appropriate.

Defendant timely filed notice of appeal from the Contempt Order and the Order on

Purge Condition Noncompliance, both entered on 27 May 2014.9

                                II.     Appellate Jurisdiction

       Although the trial court’s orders are interlocutory, defendant contends that the

orders are immediately appealable because they affect a substantial right. “The

appeal of any contempt order . . . affects a substantial right and is therefore

immediately appealable.” Guerrier v. Guerrier, 155 N.C. App. 154, 158, 574 S.E.2d
69, 71 (2002). Accordingly, we hold that this appeal is properly before us.

                                       III.    Discussion

       Defendant argues that the trial court erred in (1) concluding that he has the

ability to either comply, or take reasonable measures that enable him to comply, with

the February 2013 Order; (2) concluding that he has the ability to comply with the

purge conditions established in the Contempt Order; (3) establishing impermissibly




       9 Perhaps due to the delay in entry of the two orders and the fact that they were entered on
the same day, the two orders have interrelated provisions which require us to consider both of them
to understand each one individually, although we will address the issues raised as to each order
independently to the extent possible.

                                              - 17 -
                                        SPEARS V. SPEARS

                                        Opinion of the Court



vague purge conditions; (4) reviewing his compliance with the purge conditions before

entering the Contempt Order that set forth those purge conditions; and (5) awarding

plaintiff attorneys’ fees arising from her contempt motions.

A.    Standard of Review

      We review orders for contempt to determine if the findings of fact support the

conclusions of law: “The standard of review we follow in a contempt proceeding is

limited to determining whether there is competent evidence to support the findings

of fact and whether the findings support the conclusions of law.”                    Middleton v.

Middleton, 159 N.C. App. 224, 226, 583 S.E.2d 48, 49 (2003) (quotation marks

omitted).

B.    Contempt Order

                    “This will be a slightly unusual contempt order[.]”10

      Defendant first argues that the trial court erred by concluding that he has the

ability to either comply with the February 2013 Order or take reasonable measures

to enable him to comply, even based upon the trial court’s actual findings as to his

income, expenses, and assets.             This is not so much a legal argument as a

mathematical one. The findings of fact make defendant’s inability to fully comply

quite clear.

      N.C. Gen. Stat. § 5A-21(a) provides:



      10   This was the trial court’s description of the Contempt Order when it was announced.

                                               - 18 -
                                  SPEARS V. SPEARS

                                  Opinion of the Court



                   Failure to comply with an order of a court is a
             continuing civil contempt as long as:

                    (1)   The order remains in force;

                    (2)   The purpose of the order may still be served
                    by compliance with the order;

                    (2a) The noncompliance by the person to whom the
                    order is directed is willful; and

                    (3)   The person to whom the order is directed is
                    able to comply with the order or is able to take
                    reasonable measures that would enable the person to
                    comply with the order.

N.C. Gen. Stat. § 5A-21(a) (2013) (emphasis added).        “For civil contempt to be

applicable, the defendant . . . must have the present ability to comply, or the present

ability to take reasonable measures that would enable him to comply, with the order.”

Teachey v. Teachey, 46 N.C. App. 332, 334, 264 S.E.2d 786, 787 (1980). “The purpose

of civil contempt is not to punish but to coerce the defendant to comply with a court

order.” Cox v. Cox, 133 N.C. App. 221, 226, 515 S.E.2d 61, 65 (1999).

      Defendant challenges the following conclusions of law in its Contempt Order:

             7.     Defendant/Husband willfully failed to comply with
             the February 2013 Order from February 2013 through July
             2013, in that he had the ability to either (a) pay more
             towards his court-ordered obligations during such time
             period; or (b) take reasonable measures to enable him to
             pay more towards his court-ordered obligations during
             such time period, yet deliberately did not do so.

             8.     Defendant/Husband is in continuing civil contempt
             of the February 2013 Order.


                                         - 19 -
                                  SPEARS V. SPEARS

                                  Opinion of the Court




               9.    Defendant/Husband has the present ability to
               comply, or otherwise take reasonable measures to enable
               him to comply, with the purge conditions decreed herein.

(Emphasis added.)

      Thus, the trial court did not conclude that defendant had the ability to pay all

of his obligations under the February 2013 Order, only that he could have paid “more”

or that he could have taken reasonable measures to enable him to pay “more[.]”

      i.       Ability to Comply with February 2013 Order

      According to the trial court’s findings of fact in the Contempt Order and the

February 2013 Order establishing the obligations, defendant’s income and expenses

were as follows:

 Defendant’s gross income                           $9,491.30 Contempt Order,
                                                               Finding of Fact 19(a)
 Housing allotment deduction                      ($1,965.00) Contempt Order,
                                                               Finding of Fact 19(a)
 Non-discretionary withholding for federal        ($1,110.88) Contempt Order,
 income taxes                                                  Finding of Fact 19(c)
 Social security taxes                              ($451.59) Contempt Order,
                                                               Finding of Fact 19(c)
 Medicare taxes                                     ($105.61) Contempt Order,
                                                               Finding of Fact 19(c)
 State taxes                                        ($440.00) Contempt Order,
                                                               Finding of Fact 19(c)
 Discretionary withholding for life insurance        ($27.00) Contempt Order,
                                                               Finding of Fact 19(c)
 Discretionary withholding for dental                  ($6.50) Contempt Order,
 insurance                                                     Finding of Fact 19(c)
 Defendant’s shared expenses                        ($900.00) February 2013 Order,
                                                               Finding of Fact 138



                                         - 20 -
                                   SPEARS V. SPEARS

                                   Opinion of the Court



 Defendant’s individual expenses                   ($1,149.47) February 2013 Order,
                                                               Finding of Fact 138
 Defendant’s financial responsibility for          ($1,046.88) February 2013 Order,
 children with second wife                                     Finding of Fact 129
 Defendant’s disposable income                       $2,288.37



      Thus, defendant was left with a disposable income of $2,288.37. He was under

order to pay the following amounts each month during the time period of February

2013 until July 2013:

 Credit card payments (per equitable                 $1,250.00 February 2013 Order,
 distribution)                                                 Decretal Provision 4
 Child support                                       $1,880.48 February 2013 Order,
                                                               Decretal Provision 11
 Alimony                                             $2,500.00 February 2013 Order,
                                                               Decretal Provision 17
 Attorneys’ fees                                      $250.00 February 2013 Order,
                                                               Decretal Provision 23
 Total monthly obligation                            $5,880.48



      Based upon the amounts as determined by the trial court, defendant would

have a shortfall of $3,592.11 each month. On top of that shortfall, defendant was also

required to pay a lump sum of $9,100.00 in alimony arrears by 5 April 2013. We note

that in the February 2013 Order, the trial court had also ordered defendant to pay a

lump sum of $1,000.00 in attorneys’ fees by 5 April 2013, but the trial court did not

mention this amount in its Contempt Order. Accordingly, the trial court’s findings of




                                          - 21 -
                                 SPEARS V. SPEARS

                                 Opinion of the Court



fact demonstrated that defendant lacked the ability to comply with the February 2013

Order.

      We also note that this is not a case in which a defendant simply failed to pay

anything at all. The trial court found that during the time period addressed by the

order’s findings, February 2013 to July 2013, defendant should have paid ongoing

obligations totaling $35,282.88, but he paid $31,612.08, or only $3,670.80 less than

owed for the ongoing obligations. His total arrears increased to $12,770.80 because

of the preexisting $9,100.00 alimony arrearage.

      ii.    Taking Reasonable Measures

      Defendant next argues that the trial court erred in concluding that he could

have taken reasonable measures to comply with the February 2013 Order by “freeing

up” $900.00 more per month to pay to plaintiff. The trial court found that defendant

could “free up” $300.00 per month by selling his and his second wife’s beach house

and $600.00 per month by “downwardly adjusting the amount of federal income taxes

being withheld from his gross monthly income.” But even assuming arguendo that

defendant could “free up” $900.00 per month, he still could not have complied with

the February 2013 Order because, as discussed above, his obligations exceeded his

disposable income by $3,592.11 per month, not including the $9,100.00 alimony

arrearage.




                                        - 22 -
                                     SPEARS V. SPEARS

                                     Opinion of the Court



         Defendant’s counsel pointed out the mathematical impossibility for defendant

to “free up” enough funds to pay his obligations during argument before the trial

court:

               [Defendant’s counsel]: And what—where I’m going with
               this is there is no way to free up enough cash flow to pay
               everything. That even if he had zero taxes taken out, his
               gross income is not enough to meet—meet the obligations.
               So there is nothing he can do to increase cash flow to satisfy
               this.

               THE COURT: I’ve already found there is, haven’t I?

               [Plaintiff’s counsel]: Yes.

               [Defendant’s counsel]: Well, Your Honor, he is—he is
               under obligation to pay eighty-two thousand dollars to her
               in 2013. His gross income in 2013 was eighty-two thousand
               dollars. His gross income. So no matter how he adjusts his
               taxes, the—he can’t free up the cash flow. And—

               THE COURT: Then you’re going to have to appeal my prior
               decision.

         Of course, defendant has not yet had the opportunity to appeal the “prior

decision”; that order is still not final and appealable thanks to the trial court’s order

granting plaintiff’s motion for a new trial regarding defendant’s military retirement

benefits. The merits of the February 2013 Order are not before us. But even if that

“prior decision” is ultimately modified by the trial court or reversed or vacated on a

future appeal, defendant has already been held in contempt and ordered incarcerated

for his failure to comply with it, so we must address his ability to pay.



                                             - 23 -
                                   SPEARS V. SPEARS

                                   Opinion of the Court



      In the Contempt Order, as to defendant’s ability to pay “more” than he had

been paying, the trial court faulted defendant for failing to force his second wife to

sell their beach house despite the fact that defendant testified that they owned the

house as tenants by the entirety. Under N.C. Gen. Stat. § 39-13.6(a), “[n]either

spouse may bargain, sell, lease, mortgage, transfer, convey or in any manner

encumber any property so held without the written joinder of the other spouse.” N.C.

Gen. Stat. § 39-13.6(a) (2013). The trial court seemed to recognize this rule:

             THE COURT: . . . Is there a way—do you believe, folks,
             there is a way for me to order him to take some unilateral
             action related to the beachfront property; whether his wife
             cooperates or not?

             [Defendant’s counsel]: You’re saying whether you could
             order him to sell it whether she wants to or not?

             THE COURT: Well, no, I’m not saying—I don’t believe I
             can order that.

Additionally, the Contempt Order also notes that there is a mortgage on the property,

so even if it were sold, there is no evidence or finding of the amount of equity in the

house or that defendant would receive net proceeds from the sale. It appears that a

sale would only eliminate the monthly mortgage payment and would not provide a

source of additional funds to pay off arrears.

      Also in regard to defendant’s failure to be able to pay “more” than he had been

paying, even if he could not pay all of his obligations, the trial court found that he

showed “disregard for his familial and legal obligations” by “remarrying as quickly as


                                          - 24 -
                                   SPEARS V. SPEARS

                                   Opinion of the Court



he did” and “growing his family with his current wife[,]” or having additional children.

But he had remarried and already had three additional children at the time of entry

of the February 2013 Order. His support obligation for three additional children was

specifically found in that order; he and his second wife had only their fourth child

after entry of the February 2013 Order. Plaintiff and the trial court may believe that

defendant would have been wise not to remarry and that he and his second wife

should not have had any children, and certainly not four, but North Carolina’s law

does not impose limitations on an individual’s right to marry or have children. We

cannot discern how defendant’s exercise of these fundamental rights to marry and

procreate, in this particular situation, demonstrates a “disregard for his familial and

legal obligations[.]”

       We further note that there is no question in this case of intentional suppression

of earnings or hiding income. Defendant is employed by the United States Army, and

his income information is clear and undisputed. Accordingly, we hold that the trial

court erred in its conclusion that defendant could have taken “reasonable measures”

to comply with the February 2013 Order, based upon the trial court’s own findings as

to defendant’s income and expenses and the manner in which the trial court found

that he could “free up” additional funds.

       iii.   Partial Compliance




                                          - 25 -
                                   SPEARS V. SPEARS

                                   Opinion of the Court



      Plaintiff responds that the trial court need not find that defendant has the

ability to pay the entire amount of the obligations to hold him in contempt, but it is

sufficient that the trial court find that he had the ability to pay at least a portion of

the sums owed and that he willfully failed to pay as much as he could have. We agree

with plaintiff that an interpretation of the cases which would always require a finding

of full ability to pay would “encourage parties to completely shirk their court-ordered

obligations if they lack the ability to fully comply with them.” Yet the cases do not go

quite so far as plaintiff suggests. An obligor may be held in contempt for failure to

pay less than he could have paid, even if not the entire obligation, but the trial court

must find that he has the ability to fully comply with any purge conditions imposed

upon him.

      The seminal case on this issue from our Supreme Court is Green v. Green, a

civil contempt proceeding for nonpayment of alimony, in which the Court held that

the trial court’s findings of fact were insufficient to support its order that the

defendant be imprisoned until he paid the amounts owed in full:

             The judge who heard the proceedings in contempt recited
             the findings of fact made by the judge who granted the
             order allowing alimony, and added two others, in words as
             follows: “I further find that said defendant could have paid
             at least a portion of said money, as provided in said order,
             and that he has willfully and contemptuously failed to do
             so. I further find that he is a healthy and able-bodied man
             for his age, being now about fifty-nine years old.” So,
             notwithstanding the finding of the fact that the defendant
             was able to pay only a part of the amount ordered to be


                                          - 26 -
                                  SPEARS V. SPEARS

                                  Opinion of the Court



             paid, he was to be committed to the common jail until he
             should comply with the order making the allowance in the
             nature of alimony, that is, until he should pay the whole
             amount. Clearly, the judgment can not be supported on
             that finding of fact.

Green v. Green, 130 N.C. 578, 578-79, 41 S.E. 784, 785 (1902).

      Although the Court in Green did not state this explicitly, it seems that the

defendant paid nothing toward his alimony obligation and that the trial court found

that he could have paid “at least a portion” of the amounts owed. Id., 41 S.E. at 785.

Indeed, this sort of vague finding that an obligor could have paid “more” could be

made in almost any case where the obligor has paid nothing at all, since most obligors

probably have the ability to pay $1.00 per month, for example. Presumably, the

defendant in Green had the ability to pay some significant amount but less than the

full amount. The problem with the trial court’s order in Green was that it went too

far with the remedy—despite a finding that the defendant had the ability to pay only

a portion of the sums owed, he was imprisoned “until he should pay the whole

amount.” Id. at 579, 41 S.E. at 785. In addition, we can also infer from this opinion

that the only source of the defendant’s funds was his labor and that he was “healthy

and able-bodied[,]” thus able to work to earn funds to pay the plaintiff, although he

could not work while in jail. Id. at 578-79, 41 S.E. at 785. He apparently did not have

investments or other sources of funds upon which to draw. See id., 41 S.E. at 785.

Based upon the trial court’s findings, the order showed that the defendant had the



                                         - 27 -
                                        SPEARS V. SPEARS

                                        Opinion of the Court



ability to earn enough income to pay only part of his alimony before he went to jail;

while in jail, he would have no ability to pay anything although he was ordered to

pay in full. Id., 41 S.E. at 785. For these reasons, the Court found error. Id., 41 S.E.

at 785.

       Green has been followed for over 100 years in both alimony cases and child

support cases. See, e.g., Brower v. Brower, 70 N.C. App. 131, 134, 318 S.E.2d 542, 544

(1984) (“Though the order appealed from requires defendant’s imprisonment for

continuing civil contempt until he pays $10,590, it is supported only by a finding that

he had the present ability to pay a portion of that sum. A similar order was struck

down by our Supreme Court in Green v. Green, 130 N.C. 578, 41 S.E. 784 (1902).

Since the same law still abides, the order in this case must also be vacated.”); Mauney

v. Mauney, 268 N.C. 254, 257-58, 150 S.E.2d 391, 394 (1966); Clark v. Gragg, 171
N.C. App. 120, 125-26, 614 S.E.2d 356, 360 (2005); Bishop v. Bishop, 90 N.C. App.
499, 502, 506, 369 S.E.2d 106, 108, 110 (1988). These cases are all very fact-specific.

       Considering the facts before us, this case is very much like Green. The trial

court did not find that defendant had the ability to pay his obligations in full, but only

in part, yet still ordered him to (1) pay those obligations in full; and (2) pay an

additional $900.00 per month “over and above” those obligations.11                     We are not



       11 The trial court established the first purge condition: “[Defendant] shall immediately begin
paying at least $900.00 more per month to [plaintiff] over and above his total monthly obligations due
under the February 2013 Order[.]”

                                               - 28 -
                                  SPEARS V. SPEARS

                                  Opinion of the Court



addressing a case in which a trial court has held an obligor in contempt despite a

finding that he does not have the ability to pay in full although he does have the

ability to pay more than he paid, and where the trial court has set purge conditions

which the obligor has the ability to pay but is less than payment in full. Here, the

trial court held defendant in contempt for failure to do something he did not have the

ability to do, based upon the trial court’s own findings, and then ordered him to pay

even more as part of his purge conditions. In addition, as discussed above, defendant

had paid a substantial portion of his obligations under the February 2013 Order.

Accordingly, we hold that the trial court erred in holding defendant in civil contempt

and thus vacate its Contempt Order.

C.    Order on Purge Condition Noncompliance

      Defendant next challenges the Order on Purge Condition Noncompliance,

because he did not have the ability to comply with the purge conditions set forth in

the Contempt Order and the purge conditions were impermissibly vague. Since the

Order on Purge Condition Noncompliance and the Contempt Order were entered on

the same date and are interrelated orders, we believe it is necessary to address the

issues raised by the Order on Purge Condition Noncompliance as well, despite the

fact that we are vacating the Contempt Order.

      In the Contempt Order, the trial court established two purge conditions:

             a.     Defendant/Husband shall immediately begin paying
             at least $900.00 more per month to Plaintiff/Wife over and


                                         - 29 -
                                   SPEARS V. SPEARS

                                  Opinion of the Court



             above his total monthly obligations due under the February
             2013 Order, and

             b.    Defendant/Husband’s efforts in this regard must
             include, at the very least, downwardly adjusting the
             federal income taxes being withheld from his gross
             monthly income.

(Emphasis added.) In the Order on Purge Condition Noncompliance, the trial court

concluded that defendant had failed to comply with both purge conditions.

      In establishing purge conditions, the trial court must satisfy two requirements.

First, the trial court must make findings of fact as to defendant’s present ability to

comply with the purge conditions. In McMiller v. McMiller, this Court explained this

requirement:

                    In the instant case, the trial judge found as fact only
             that defendant “has had the ability to pay as ordered.” This
             finding justifies a conclusion of law that defendant’s
             violation of the support order was willful[;] however,
             standing alone, this finding of fact does not support the
             conclusion of law that defendant has the present ability to
             purge himself of the contempt by paying the arrearages.
                    To justify conditioning defendant’s release from jail
             for civil contempt upon payment of a large lump sum of
             arrearages, the district court must find as fact that
             defendant has the present ability to pay those arrearages.
             The majority of cases have held that to satisfy the “present
             ability” test defendant must possess some amount of cash,
             or asset readily converted to cash. For example, in
             [Teachey, 46 N.C. App. 332, 264 S.E.2d 786], defendant
             could pay $4825 in arrearages either by selling or
             mortgaging mountain property in Virginia. Accord Jones
             v. Jones, 62 N.C. App. 748, 303 S.E.2d 583 (1983)
             (defendant could not pay $6540 in arrearages because land
             he owned was already heavily mortgaged).


                                         - 30 -
                                  SPEARS V. SPEARS

                                  Opinion of the Court



                   In the case at bar, there was no finding relating to
             defendant’s ability to come up with $4320.50 in readily
             available cash. The only finding by the trial court related
             to defendant’s past ability to pay the child support
             payments. No finding was made as to [the defendant’s]
             present ability to pay the arrearages necessary to purge
             himself from contempt.

McMiller v. McMiller, 77 N.C. App. 808, 809-10, 336 S.E.2d 134, 135-36 (1985)

(citations omitted).

      Second, the trial court must clearly specify what defendant must do to purge

himself of contempt and exactly when he must do it. See N.C. Gen. Stat. § 5A-22(a)

(2013) (“The order of the court holding a person in civil contempt must specify how

the person may purge himself of the contempt.”). In Wellons v. White, this Court

explained this requirement:

             Furthermore, a contempt order “must specify how the
             person may purge himself of the contempt.” N.C. Gen.
             Stat. § 5A-22(a) (2011); see also Cox, 133 N.C. App. at 226,
             515 S.E.2d at 65 (holding that a contempt order must
             “clearly specify what the defendant can and cannot do”);
             [Scott v. Scott, 157 N.C. App. 382, 394, 579 S.E.2d 431, 439
             (2003)] (holding that requirements to purge civil contempt
             may not be “impermissibly vague”).

Wellons v. White, ___ N.C. App. ___, ___, 748 S.E.2d 709, 722 (2013). A trial court

may not hold a person in civil contempt indefinitely. Id. at ___, 748 S.E.2d at 722-23.

      i.     Ability to Comply with Purge Conditions

      Regarding the first purge condition, the trial court found that defendant had

the ability to “free up” some funds to pay “more” and that he should thus pay $900.00


                                         - 31 -
                                   SPEARS V. SPEARS

                                   Opinion of the Court



per month “over and above his total monthly obligations due under the February 2013

Order” for some indefinite period of time. There was some confusion in the record

regarding whether defendant was to pay $900.00 more than he had been paying (but

still less than the entire obligation) or whether he was to pay $900.00 more than the

obligations as set by the February 2013 Order. When rendering the Contempt Order

in December 2013, the trial court stated that he would order defendant to pay $900.00

more than he had been paying (which was less than the full obligation):

             Now, I am ordering that [defendant] begin to pay at least—
             I am not making a finding that this is the maximum
             amount he can pay; I’m finding that I can determine from
             this evidence that he has the ability to pay at least this much
             more than he has been paying. [Plaintiff’s counsel], stop me
             if you—if you think there’s another way to word this. I
             guess the question is what he’s been paying if I’m going to
             do it this way. But there is at least six hundred dollars plus
             six hundred—plus three hundred; at least nine hundred
             dollars more available for him to pay per month. And I
             expect him to start paying that immediately, and I expect
             that when he reports back either by his own presence or
             through counsel to demonstrate what steps he has made to
             free up that nine hundred dollars per month. At the very
             least that would be an adjustment in his withholding.

(Emphasis added.)

      But the Contempt Order entered on 27 May 2014 does not require defendant

to pay $900.00 more than he had been paying, as the trial court stated above, and we

are bound by the order as it was entered. See Oltmanns v. Oltmanns, ___ N.C. App.

___, ___, 773 S.E.2d 347, 351 (2015) (“[T]he written entry of judgment is the



                                          - 32 -
                                        SPEARS V. SPEARS

                                       Opinion of the Court



controlling event for purposes of appellate review[.]”); In re Estate of Walker, 113 N.C.

App. 419, 420, 438 S.E.2d 426, 427 (1994) (“[The] announcement of judgment in open

court merely constitutes the rendition of judgment, not its entry. . . .                 Entry of

judgment by the trial court is the event which vests jurisdiction in this Court, and

the judgment is not complete for the purpose of appeal until its entry. Since entry of

judgment is jurisdictional, this Court has no authority to hear an appeal where there

has been no entry of judgment.”) (citation omitted). The Contempt Order instead

decrees that defendant “shall immediately begin paying at least $900.00 more per

month to [plaintiff] over and above his total monthly obligations due under the

February 2013 Order[.]” (Emphasis added.) This would be a total of $6,780.48 per

month—despite the trial court’s findings, as tabulated above, that show that

defendant did not have the ability to pay the full amounts owed under the February

2013 Order.

       In addition, to enter an order that defendant pay $900.00 more than he had

been paying, the order would have to make a finding as to a particular set amount

that he had been paying.12 The findings of fact show that he paid different amounts

in different months, ranging from $3,604.56 to $9,303.26 during the relevant time

period. The order would be too indefinite to be enforceable if it required him to pay

$900.00 more than an unspecified number. See Morrow v. Morrow, 94 N.C. App. 187,


       12 The trial court noted the need to determine this number during rendition of the ruling: “I
guess the question is what he’s been paying if I’m going to do it this way.”

                                               - 33 -
                                  SPEARS V. SPEARS

                                  Opinion of the Court



189, 379 S.E.2d 705, 706 (1989) (“A judgment must be complete and certain,

indicating with reasonable clearness the decision of the court, so that such judgment

may be enforced. If the parties are unable to ascertain the extent of their rights and

obligations, a judgment may be rendered void for uncertainty.”) (citation omitted),

cert. denied, 326 N.C. 365, 389 S.E.2d 816 (1990). But the Contempt Order as entered

does specify a number, which is the total obligation due under the February 2013

Order, plus $900.00 per month “over and above” that amount. Based upon the trial

court’s findings of fact and conclusions of law, defendant did not have the ability to

pay the entire monthly obligation owed under the February 2013 Order, much less

$900.00 in addition to that amount.

      ii.    Impermissibly Vague Purge Conditions

      The Contempt Order also fails to set a date upon which the monthly payment

of $900.00 “over and above” the February 2013 Order’s obligations would end.

Plaintiff argues that the absence of an ending date for the monthly payment of

$900.00 “over and above” the February 2013 Order’s obligations indicates that this

additional payment is simply a monthly payment towards the arrears of $12,770.80,

which would end on a definite date when the arrears were paid in full. Plaintiff

contends that the $900.00 monthly payments would satisfy the first purge condition

in “just over 14 months” since “$12,770.80 delinquency ÷ $900.00 additional payment

= 14.189 months).” This is a reasonable argument, but it might be more convincing



                                         - 34 -
                                   SPEARS V. SPEARS

                                   Opinion of the Court



if the amount paid each month would divide evenly by a number of months. By

plaintiff’s logic, the order implies that defendant must pay $900.00 for fourteen

months and 18.98 percent of that amount in the fifteenth month, or $170.80. Even if

this was the trial court’s intent, the order is impermissibly vague as written. See id.,

379 S.E.2d at 706. Accordingly, we hold that the trial court erred in failing to

establish a definite date by which defendant could have purged himself of the

contempt. See Wellons, ___ N.C. App. at ___, 748 S.E.2d at 722 (“We will not allow

the district court to hold [the defendant] indefinitely in contempt.”). We also note

that in the Order on Purge Condition Noncompliance, the trial court repeated this

error when it ordered that defendant’s “civil contempt shall continue unless he makes

payments consistent with the February 2013 Order and the purge conditions set by

this Court.”

      Regarding the second purge condition, the trial court found that defendant

could “free up” $600.00 per month by “downwardly adjusting the amount of federal

income taxes being withheld from his gross monthly income.” The trial court’s second

purge condition was: “[Defendant’s] efforts in this regard must include, at the very

least, downwardly adjusting the federal income taxes being withheld from his gross

monthly income.” In the Order on Purge Condition Noncompliance, the trial court

found that defendant had in fact “downwardly adjusted the federal income taxes

being withheld from his gross monthly income.” Nevertheless, the trial court found



                                          - 35 -
                                   SPEARS V. SPEARS

                                   Opinion of the Court



that defendant had failed to satisfy the second purge condition because he “did not

consult any tax professional to ascertain whether he downwardly adjusted such

income tax withholdings to the greatest extent possible.” (Emphasis added.)

      The second purge condition to “at the very least, downwardly adjust[] the

federal income taxes being withheld from his gross monthly income” would seem to

be sufficiently definite as written, but the Order on Purge Condition Noncompliance

goes beyond the condition as stated and adds additional requirements. The Contempt

Order, both as rendered in open court and as written and entered, did not direct

defendant to consult a tax professional or to lower his withholdings “to the greatest

extent possible.” Theoretically, “to the greatest extent possible” could mean that

defendant would claim exemptions to eliminate all federal tax withholdings, but then

he would likely owe taxes and penalties for underpayment upon filing his income tax

returns. Because defendant “downwardly adjust[ed] the federal income taxes being

withheld from his gross monthly income[,]” in accordance with the Contempt Order’s

second purge condition, the trial court’s finding of fact on this issue does not support

its conclusion of law that defendant had failed to satisfy the second purge condition.

Accordingly, we vacate the Order on Purge Condition Noncompliance.

D.    Premature Compliance Hearing

      Although we are vacating the Contempt Order and the Order on Purge

Condition Noncompliance as discussed above, we also address defendant’s argument



                                          - 36 -
                                  SPEARS V. SPEARS

                                  Opinion of the Court



that the trial court erred in conducting a compliance hearing on 22 January 2014,

four months before the entry of the Contempt Order for which compliance was being

determined.    Both the Contempt Order and the Order on Purge Condition

Noncompliance were entered on 27 May 2014, despite the fact that the hearing

regarding contempt occurred on 2 December 2013 and the hearing regarding

noncompliance with purge conditions occurred on 22 January 2014. In other words,

the order setting forth defendant’s purge conditions and obligations was not in

writing and entered until nearly six months after he was to begin complying with it.

Defendant’s counsel specifically objected to the hearing on compliance for this reason,

as noted by the trial court’s Finding of Fact 4: “Defendant/Husband’s counsel objected

to this Court conducting the compliance hearing on January 22, 2014, given that an

Order had not yet been entered as a result of the December 2, 2013 contempt hearing.

This Court overruled such objection.” We conclude that defendant’s objection to

holding the compliance hearing prior to entry of the Contempt Order was correct.

      Our courts have stated this rule many times, but perhaps it bears repeating:

An order is entered “when it is reduced to writing, signed by the judge, and filed with

the clerk of court.” N.C. Gen. Stat. § 1A-1, Rule 58 (2013); see also Watson v. Price,

211 N.C. App. 369, 370, 712 S.E.2d 154, 155, disc. review denied, 365 N.C. 356, 718
S.E.2d 398 (2011). N.C. Gen. Stat. § 5A-23(e) specifically requires entry of a written

order for civil contempt. N.C. Gen. Stat. § 5A-23(e) (2013) (“At the conclusion of the



                                         - 37 -
                                     SPEARS V. SPEARS

                                     Opinion of the Court



hearing, the judicial official must enter a finding for or against the alleged contemnor

on each of the elements set out in G.S. 5A-21(a). If civil contempt is found, the judicial

official must enter an order finding the facts constituting contempt and specifying the

action which the contemnor must take to purge himself or herself of the contempt.”)

An order cannot be modified or enforced or appealed before it is entered. See Carland

v. Branch, 164 N.C. App. 403, 405, 595 S.E.2d 742, 744 (2004) (“Since there was no

order ‘entered’ when defendant filed her motion to modify, there was nothing to

modify.”); Watson, 211 N.C. App. at 371, 712 S.E.2d at 155 (“[A] judgment that has

merely been rendered, but which has not been entered, is not enforceable until

entry.”); Estate of Walker, 113 N.C. App. at 420, 438 S.E.2d at 427 (“Since entry of

judgment is jurisdictional, this Court has no authority to hear an appeal where there

has been no entry of judgment.”). The announcement of an order in court merely

constitutes rendition of the order, not its entry. Estate of Walker, 113 N.C. App. at

420, 438 S.E.2d at 427. The final order as written, signed, and filed—the order as

entered—is the controlling order, not the rendition. See Oltmanns, ___ N.C. App. at

___, 773 S.E.2d at 351 (“[T]he written entry of judgment is the controlling event for

purposes of appellate review[.]”).

      We fully understand the challenges faced by trial courts and counsel in getting

written orders prepared, signed, and entered quickly, but particularly in the context

of civil contempt, where the statute requires a written order and a person may be



                                            - 38 -
                                         SPEARS V. SPEARS

                                         Opinion of the Court



imprisoned for failure to comply, it is imperative that an order be entered before an

obligor is held in contempt of that order. See N.C. Gen. Stat. § 5A-23(e). This is

especially important in a case like this, since defendant’s purge conditions as

announced at the 2 December 2013 hearing were not at all clear or definite, as

highlighted by the quote from the trial court at the beginning of our discussion of the

Contempt Order. In fact, the trial court directed counsel:

                      So you all figure that out, and if they put some idea
               to you about what steps he can take to free up money from
               that beachfront property, he’d best come in with his
               explanation about why he couldn’t do it or shouldn’t do it.
               Make sense? This will be a slightly unusual contempt
               order, but in honor of a non-family law attorney joining us
               today, I guess we’ll see what happens.

Accordingly, should the trial court enter a contempt order on remand, it should sign

and file a written order establishing clear, specific purge conditions and addressing

defendant’s ability to comply with those purge conditions.13

                                        IV.     Conclusion

       For the foregoing reasons, we vacate the Contempt Order and the Order on

Purge Condition Noncompliance and remand the case to the trial court for further

proceedings consistent with this opinion.

       VACATED AND REMANDED.


       13  Because we are vacating the Contempt Order and the Order on Purge Condition
Noncompliance and remanding this case, we do not address the issue of whether the trial court erred
in awarding plaintiff attorneys’ fees arising from her contempt motions, but any ruling upon attorneys’
fees contained in those orders is also vacated since it is contained in the vacated orders.

                                                - 39 -
                     SPEARS V. SPEARS

                     Opinion of the Court



Judges McCULLOUGH and INMAN concur.




                            - 40 -